--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ex. 10.1




SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT




THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of June 30, 2008, by and among LANDAMERICA FINANCIAL GROUP,
INC., a Virginia corporation (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (collectively, the
“Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for the
Lenders (the “Administrative Agent”), as Issuing Bank (the “Issuing Bank”), and
as Swingline Lender (the “Swingline Lender”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Revolving Credit Agreement, dated as of July 28, 2006, as amended
by that certain First Amendment to Revolving Credit Agreement dated as of
November 30, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Borrower;
 
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Administrative Agent and the Required Lenders are
willing to do so; and
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:


1.           Amendments.
 
(a)           Section 1.1 of the Credit Agreement is hereby amended adding the
following definitions of “Additional Applicable Margin”,  “Administrative
Agent”,  “Borrower”, “Consolidated Fixed Charges”, “Credit Rating”, “Fitch”,
"Fixed Charge Coverage Ratio", “Investment Grade”, “OFAC” “Patriot Act”,
“Regulation T”, “Regulation U”, “Regulation X”, “Sanctioned Country” and
“Sanctioned Person”, in the appropriate alphabetical order and by replacing the
definitions of “Aggregate Revolving Commitment Amount”, “Applicable Margin”,
“Applicable Percentage”, “Fee Letter”, “Foreign Lender”, “Lenders”, “Material
Adverse Effect”, “Obligations”, “Permitted Investments”, “Revolving Commitment”,
“Revolving Credit Note” and “Swingline Note” with the following:


           “Additional Applicable Margin” shall mean, on any date on which the
Borrower’s Credit Rating is below Investment Grade, 0.50% per

 
1

--------------------------------------------------------------------------------

 

annum and on any date on which the Borrower’s Credit Rating is Investment Grade
or above, 0.00% per annum.


“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.


“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $150,000,000.


“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date or the letter of credit fee referred to in Section
2.14(c), as the case may be, a percentage per annum determined by reference to
the applicable Leverage Ratio in effect on such date as set forth on Schedule I;
provided, that a change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(c); provided further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate when so required, the Applicable Margin shall be
at Level IV as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending June 30,
2008 are required to be delivered shall be at Level IV as set forth on Schedule
I.  In the event that any financial statement or Compliance Certificate
delivered hereunder is shown to be inaccurate (at any time when this Agreement
or the Commitments are in effect), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin based upon the pricing grid
set forth on Schedule I (the “Accurate Applicable Margin”) for any period that
such financial statement or Compliance Certificate covered, then (i) the
Borrower shall immediately deliver to the Administrative Agent a correct
financial statement or Compliance Certificate, as the case may be, for such
period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statements or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the pricing grid set forth on Schedule I for such period and
(iii) the Borrower shall immediately pay to the Administrative Agent, for the
account of the Lenders, the accrued additional interest owing as a result of
such Accurate Applicable Margin for such period.   The provisions of this
definition shall not limit the rights

 
2

--------------------------------------------------------------------------------

 

of the Administrative Agent and the Lenders with respect to Section 2.13(c) or
Article VIII.


“Applicable Percentage” shall mean, with respect to the facility fee referred to
in Section 2.14(b) as of any date, the percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I; provided, that a change in the Applicable Percentage resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers the financial statements required by
Section 5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate, the Applicable
Percentage shall be at Level IV as set forth on Schedule I until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Percentage shall be determined as provided
above.  Notwithstanding the foregoing, the Applicable Percentage for the
facility fee from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending June 30, 2008 are required to be
delivered shall be at Level IV as set forth on Schedule I.  In the event that
any financial statement or Compliance Certificate delivered hereunder is shown
to be inaccurate (at any time that this Agreement or the Commitments are in
effect, and such inaccuracy, if corrected, would have led to the application of
a higher Applicable Percentage based upon the pricing grid set forth on Schedule
I (the “Accurate Applicable Percentage”) for any period that such financial
statement or Compliance Certificate covered, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct Financial Statement or
Compliance Certificate, as the case may be, for such period, (ii) the Applicable
Percentage shall be adjusted such that after giving effect to the corrected
financial statements or Compliance Certificate, as the case may be, the
Applicable Percentage shall be reset to the Accurate Applicable Percentage based
upon the pricing grid set forth on Schedule I for such period as set forth in
the foregoing pricing grid for such period and (iii) the Borrower shall
immediately pay to the Administrative Agent, for the account of the Lenders, the
accrued additional facility fee owing as a result of such Accurate Applicable
Percentage for such period.  The provisions of this definition shall not limit
the rights of the Administrative Agent and the Lenders with respect to Section
2.13(c) or Article VIII.


“Borrower” shall have the meaning in the introductory paragraph hereof.


“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense for such period, (ii) scheduled principal

 
3

--------------------------------------------------------------------------------

 

payments made on Consolidated Total Debt during such period, (iii) income tax
expense during such period, (iv) cash dividends to shareholders permitted by
Section 7.5(c) paid during such period and (iv) capital expenditures made during
such period.


“Credit Rating” shall mean the senior, unsecured long-term debt securities of
the Borrower without third-party credit enhancement, whether or not any such
debt securities are actually outstanding as reported by Fitch and/or S&P, and
any rating assigned to any other debt security of the Borrower shall be
disregarded.  The Credit Rating in effect on any date is that in effect at the
close of business on such date.  If the rating system of Fitch or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower, the Lenders and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the Credit
Rating shall be determined by reference to the rating most recently in effect
prior to any such change or cessation.


“Fee Letter” shall mean, collectively, (a) that certain fee letter, dated as of
June 13, 2006, executed by SunTrust Robinson Humphrey, Inc., f/k/a as SunTrust
Capital Markets, Inc. and SunTrust Bank and accepted by the Borrower and (b)
that certain fee letter, dated as of May 27, 2008, executed by SunTrust Robinson
Humphrey, Inc. and SunTrust Bank and accepted by the Borrower.


“Fitch” shall mean Fitch Ratings Ltd.


"Fixed Charge Coverage Ratio" shall mean, as of the end of any Fiscal Quarter,
the ratio of (a) the sum of (i) Consolidated EBITDA for the four consecutive
Fiscal Quarters then  ending plus, (ii) without duplication, unrestricted cash
on hand as of the last Business Day of such Fiscal Quarter, cash dividends
declared and payable to Borrower by any of its Subsidiaries after the end of
such Fiscal Quarter and prior to the delivery of the Compliance Certificate
required by Section 5.1(c) for such Fiscal Quarter and Permitted Investments of
the Borrower as of the last Business Day of such Fiscal Quarter plus (iii) the
average Revolving Availability for the ninety (90) day period then ended to (b)
Consolidated Fixed Charges for the four consecutive Fiscal Quarters then
ending.  Notwithstanding the foregoing, for purposes of calculating the
Consolidated Fixed Charges for any period, cash dividends to shareholders
permitted by Section 7.5(c) shall be the amount of cash dividends paid during
such Fiscal Quarter multiplied by 4.

 
4

--------------------------------------------------------------------------------

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.


“Investment Grade” shall mean a Credit Rating of BBB- or higher with respect to
S&P and Fitch.  If the Borrower is split-rated and (1) the ratings differential
is one category, the higher of the two ratings will apply or (2) the ratings
differential is more than one category, the rate shall be determined by
reference to the category next above that of the lower of the two ratings.  If
the Borrower is not rated by either Fitch or S&P, then the Borrower shall be
presumed to be below Investment Grade.


“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24.


“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, finan­cial condition, assets,
liabilities or prospects of the Borrower or of the Borrower and its Subsidiaries
taken as a whole, (ii) the ability of Borrower to perform any of its obligations
under the Loan Documents, (iii) the rights and remedies of the Administrative
Agent, the Issuing Bank, Swingline Lender and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.


“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank, any Lender (including the Swingline Lender) or SunTrust
Robinson Humphrey, Inc., as Lead Arranger pursuant to or in connection with this
Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, and all Hedging Obligations

 
5

--------------------------------------------------------------------------------

 

owing to the Administrative Agent, any Lender or any of their Affiliates, and
all obligations and liabilities incurred pursuant to this Agreement or any other
Loan Document in connection with collecting and enforcing the foregoing,
together with all renew­als, extensions, modifications or refinancings thereof.


“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Patriot Act” shall have the meaning set forth in Section 10.15.


“Permitted Investments” shall mean:


(i)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency or instrumentality thereof to the extent such obligations are backed
by the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof;


(ii)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;


(iii)           certificates of de­posit, bankers’ acceptances and time deposits
issued or guaranteed by or placed with, any domestic office of any commercial
bank organized under the laws of the United States or any state thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000; and


(iv)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iii) above.


“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to

 
6

--------------------------------------------------------------------------------

 

participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on Annex
I, as such annex may be amended pursuant to Section 2.23, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.


“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in form and substance satisfactory to the Administrative
Agent.


“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.


           “Sanctioned Person” shall mean (i) a Person named on the list of
“Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as
otherwise published from time to time, or (ii) (A) an agency of the government
of a Sanctioned Country, (B) an organization controlled by a Sanctioned Country,
or (C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.


“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, in form and substance satisfactory to the Administrative Agent.


 
(b)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definitions for “Consolidated EBIT”, “Consolidated Net Worth”, “Eligible
Assignee”, and “Interest Coverage Ratio”.


(c)                      Section 2.10 of the Credit Agreement is hereby amended
by replacing subsection (b) of such section with the following:


(b)           This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement.  However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and, in the case of the Swingline Lender only, a Swingline Note,
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable
 

 
7

--------------------------------------------------------------------------------

 

to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
 
(d)                      Section 2.13 of the Credit Agreement is hereby amended
by replacing subsection (a) of such section with the following:


(a)           The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan plus the
Applicable Margin in effect from time to time plus the Additional Applicable
Margin in effect from time to time.


(e)                      Section 2.14 of the Credit Agreement is hereby amended
by replacing subsections (c)  and (e) of such section with the following:


(c)           The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect plus the
Additional Applicable Margin then in effect on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to such Letter of Credit during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or is drawn in full (including
without limitation any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.


(e)           Accrued fees (other than the upfront fee referenced in paragraph
(d)) shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on September 30, 2008 and on the Revolving
Commitment Termination Date (and if later, the date the Loans and LC Exposure
shall be repaid in their entirety); provided further, that any such fees
accruing after the Revolving Commitment Termination Date shall be payable on
demand.


(f)           Section 2.22 of the Credit Agreement is hereby amended by
replacing subsection (j) of such section with the following:


(j)           Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and

 
8

--------------------------------------------------------------------------------

 

the beneficiaries thereof will be governed by (i) either (x) the rules of the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) or (y) the rules of the “Uniform Customs and
Practices for Documentary Credits” (1993 Revision), International Chamber of
Commerce Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.


(g)           Section 2.24 of the Credit Agreement is hereby amended by
replacing subsection (c) of such section with the following:


(c)           An increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.24 shall become effective upon the receipt by the
Administrative Agent of a supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by the Borrower, by each
Additional Lender and by each other Lender whose Revolving Commitment is to be
increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, and such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the increase in the Revolving Commitments and such opinions of
counsel for the Borrower with respect to the increase in the Revolving
Commitments as the Administrative Agent may reasonably request.


(h)           Section 4.7 of the Credit Agreement is hereby amended by replacing
such section with the following:


Section 4.7.                                Investment Company Act,
Etc.  Neither the Borrower nor any of its Subsidiaries is an “investment
company” or is “controlled” by an “investment company”, as such terms are
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended. The Borrower is not subject to any other regulatory scheme limiting
its ability to incur debt or requiring any approval or consent from or
registration or filing with, any Governmental Authority in connection therewith.


(i)           Section 4.9 of the Credit Agreement is hereby amended by replacing
such section with the following:


Section 4.9.                                Margin Regulations.  None of the
pro­ceeds of any of the Loans or Letters of Credit will be used, directly or
indirectly, for “purchasing” or “carrying” any “margin stock” with the
respective meanings of each of such terms under Regulation U or for any purpose
that violates the provisions of the Regulation T, U or X.  Neither the Borrower
nor its Subsidiaries is engaged

 
9

--------------------------------------------------------------------------------

 

principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”


(j)           Section 4.19 of the Credit Agreement is hereby amended by
replacing such section with the following:


           SECTION 4.19.                                           OFAC.  None
of the Borrower, any Subsidiary of the Borrower or any Affiliate of the Borrower
or any Guarantor (i) is a Sanctioned Person, (ii) has more than 15% of its
assets in Sanctioned Countries, or (iii) derives more than 15% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.  No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country or for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
(k)                      Section 4.20 of the Credit Agreement is hereby amended
by replacing such section with the following:


SECTION 4.20.                                           Patriot Act.  Neither
any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended or any
enabling legislation or executive order relating thereto.  Neither any Credit
Party nor any or its Subsidiaries is in violation of (a) the Trading with the
Enemy Act, as amended, (b) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto or (c) the Patriot
Act.  None of the Credit Parties (i) is a blocked person described in section 1
of the Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
 
(l)           Section 5.1 of the Credit Agreement is hereby amended by replacing
subsection (j) of such section with the following:


(j)           promptly and in any event within five (5) days after obtaining
knowledge thereof, notification of any changes after the Closing Date in the
rating given by either S&P’s or Fitch, implicitly or explicitly, in respect of
the Borrower’s senior unsecured Indebtedness;


(m)                      Article VI of the Credit Agreement is hereby amended by
replacing such Article with the following:


ARTICLE VI

 
10

--------------------------------------------------------------------------------

 



FINANCIAL COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
           SECTION 6.1.                                           Leverage
Ratio.  The Borrower will maintain at all times, commencing with the Fiscal
Quarter ending June 30, 2008, a Leverage Ratio of not greater than 0.375:1.0.
 
           SECTION 6.2.                                           Fixed Charge
Coverage Ratio.  The Borrower will maintain, as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending June 30, 2008, a Fixed Charge
Coverage Ratio of not less than the following:
 
Fiscal
Quarter                                                                Fixed
Charge Coverage Ratio
Each Fiscal Quarter ending on
or                                                                                                1.15:1.0
prior to June 30, 2008


The Fiscal Quarter ending on September
30,
2008                                                                           1.20:1.0


Each Fiscal Quarter ending
thereafter                                                                                                1.50:1.0


(n)           Section 8.1 of the Credit Agreement is hereby amended by replacing
subsections (n) and (o) of such section with the following:


(n)           Any Insurance Subsidiary shall be the subject of a final
nonappealable order imposing a fine in an amount in excess of $5,000,000 in a
single instance or other such orders imposing fines in excess of $25,000,000 in
the aggregate after the Closing Date by or at the request of any state insurance
regulatory agency as a result of the violation by such Insurance Subsidiary of
such state’s applicable insurance laws or the regulations promulgated in
connection therewith;  or
 
(o)           Any Material Insurance Subsidiary shall, as a result of such
Material Insurance Subsidiary's failure to meet minimum levels of statutory
capital or surplus, become subject to a prohibition pursuant to a consent order,
corrective order or similar binding document or agreement issued in writing by
any state insurance regulatory agency that results in a loss of the Material
Insurance Subsidiaries’ collective ability to write or underwrite further
business representing more than 10% of the Borrower’s and its Subsidiaries’
total annual revenue on a consolidated basis;


(o)                      Section 9.3 of the Credit Agreement is hereby amended
by replacing such section with the following:

 
11

--------------------------------------------------------------------------------

 

           SECTION 9.3.                                           Lack of
Reliance on the Administrative Agent.  Each of the Lenders, the Swingline Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each of the
Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, continue to make its own decisions in taking or not
taking of any action under or based on this Agreement, any related agreement or
any document furnished hereunder or thereunder.


(p)           Section 9.5 of the Credit Agreement is hereby amended by replacing
such section with the following:


           SECTION 9.5.                                           Reliance by
Administrative Agent.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting or other distribution) believed by it
to be genuine and to have been signed, sent or made by the proper Person.  The
Administrative Agent may also rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person and shall not incur
any liability for relying thereon.  The Administrative Agent may consult with
legal counsel (including counsel for the Borrower), indepen­dent public
accountants and other experts selected by it and shall not be liable for any
action taken or not taken by it in accordance with the advice of such counsel,
accountants or experts.


(q)           The Credit Agreement is hereby amended by adding the following
sections:


           SECTION 9.10.                                           Withholding
Tax
 
.  To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax.  If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or

 
12

--------------------------------------------------------------------------------

 

otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.


SECTION 9.11                                           Administrative Agent May
File Proofs of Claim.
 
(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise
 
(b)           To file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, Issuing Bank and the Administrative Agent and its agents and counsel
and all other amounts due the Lenders, Issuing Bank and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and
 
(c)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
 
(d)           any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
10.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 
13

--------------------------------------------------------------------------------

 

Section 10.1 of the Credit Agreement is hereby amended by replacing such section
with the following:


SECTION 10.1                                           Notices.
 
(a)           Written Notices.
 
(i)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
To the
Borrower:                                                      LandAmerica
Financial Group, Inc.
101 Gateway Centre Parkway
Richmond, VA 23235
Attention:  Ronald B. Ramos, Treasurer
Telecopy Number: (804) 236-8834


with a  copy to:                                           Williams Mullen
1021 E. Cary Street,
Richmond, VA  23219
Attention:  Charles W. Kemp
Telecopy Number: (804) 783-6929


To the Administrative Agent
or Swingline
Lender:                                                                SunTrust
Bank
919 East Main Street, 22nd Floor
Richmond, Virginia  23219
Attention:  Mark Flatin
Telecopy Number: (804) 782-5818


With a copy to:                                           SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Ms. Doris Folsom
Telecopy Number: (404) 658-4906


and


King & Spalding LLP
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attention: Angela L. Batterson
Telecopy Number: (404) 572-5100

 
14

--------------------------------------------------------------------------------

 

To the Issuing
Bank:                                                      SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Department
Telecopy Number: (404) 588-8129


To the Swingline
Lender:                                                      SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Ms. Doris Folsom
Telecopy Number: (404) 658-4906


To any other
Lender:                                                                the
address set forth in the AdministrativeQuestionnaire or the Assignment and
AcceptanceAgreement executed by such Lender


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.


(ii)           Any agreement of the Administrative Agent, the Issuing Bank and
the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Borrower.  The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice.  The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.
 
(b)           Electronic Communications.
 

 
15

--------------------------------------------------------------------------------

 

(i)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or the Issuing Bank pursuant to Article 2 unless such
Lender, the Issuing Bank, as applicable, and Administrative Agent have agreed to
receive notices under such Section by electronic communication and have agreed
to the procedures governing such communications. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(ii)           Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(r)           Section 10.2 of the Credit Agreement is hereby amended by
replacing subsection (b) of such section with the following:


(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the spe­cific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any princi­pal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21 (b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required

 
16

--------------------------------------------------------------------------------

 

Lenders” or any other provision hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Lender; (vi) release any guarantor or limit the liability of any such
guarantor under any guaranty agreement, without the written consent of each
Lender; (vii) release all or substantially all collateral (if any) securing any
of the Obligation, without the written consent of each Lender; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Bank or the
Issuing Bank without the prior written consent of such Person.  Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.


(s)           Section 10.4 of the Credit Agreement is hereby amended by
replacing such section with the following:


           SECTION 10.4.                                           Successors
and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
 

 
17

--------------------------------------------------------------------------------

 

time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)  Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of such trade date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).


(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.


(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and


(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.

 
18

--------------------------------------------------------------------------------

 

(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.


(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.  If the consent of the Borrower to an assignment is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified above), the Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.


(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice.  In establishing and
maintaining the
 

 
19

--------------------------------------------------------------------------------

 

Register, Administrative Agent shall serve as Company’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations.  Subject to paragraph (e) of this Section
10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it were a
Lender and had acquired its interest by
 

 
20

--------------------------------------------------------------------------------

 

assignment pursuant to paragraph (b) of this Section 10.4.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.21 as though it were a Lender.
 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.20(e) as though it were a Lender.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(t)           Section 10.8 of the Credit Agreement is hereby amended by
replacing such section with the following:


SECTION 10.8.                                           Counterparts;
Integration.  This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Administrative Agent constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.  Delivery of an executed counterpart to this Agreement or
any other Loan Document by facsimile transmission or by electronic mail in pdf
form shall be as effective as delivery of a manually executed counterpart
hereof.
 
(u)           The Credit Agreement is hereby amended by adding the following
section:


SECTION 10.15.                                           Patriot Act.   The
Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that
 

 
21

--------------------------------------------------------------------------------

 

identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
 
(v)                      The Credit Agreement is hereby amended by replacing
Annex I and Schedule I of the Credit Agreement with Annex I and Schedule I
attached hereto.


2.           Conditions to Effectiveness of this Amendment.  Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) executed
counterparts to this Amendment from the Borrower, the Administrative Agent and
the Required Lenders, and (ii) reimbursement or payment of its costs and
expenses incurred in connection with this Amendment or the Credit Agreement
(including reasonable fees, charges and disbursements of King & Spalding LLP,
counsel to the Administrative Agent) and (iii) payment of all fees as set forth
in the Fee Letter.


3.           Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent that:


(a)           The execution, delivery and performance by the Borrower of this
Amendment (i) are within the Borrower’s power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of the Borrower’s articles of incorporation or
bylaws or other organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which the Borrower or any of
its Material Subsidiaries is a party or by which the Borrower or any such
Subsidiary or any of their respective property is bound; (vi) do not result in
the creation or imposition of any Lien upon any of the property of the Borrower
or any of its Material Subsidiaries; and (vii) do not require the consent or
approval of any Governmental Authority or any other Person;


(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and


(c)           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and

 
22

--------------------------------------------------------------------------------

 

correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


4.           Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent and the Lenders under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.  This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.


5.           Governing Law.   This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.


6.           No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.


7.           Costs and Expenses.  The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


8.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.


9.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


10.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.


 [Signature Pages To Follow]

 
23

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.


BORROWER:


LANDAMERICA FINANCIAL GROUP,INC.




By:   /s/ Ronald B. Ramos
Name:  Ronald B. Ramos
Title:    Senior Vice President and
     Treasurer


 
LENDERS:


SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender




By:   /s/ Mark A. Flatin
Name:    Mark A. Flatin
Title:      Managing Director




WACHOVIA BANK, National Association, as Co-Syndication Agent and a Lender




By:   /s/  Anthony J. Conte
          Name:    Anthony J. Conte
          Title:      Senior Vice President




    UNION BANK OF CALIFORNIA, N.A.,as Co-Syndication Agent and as a Lender




By:   /s/ Joseph M. Agrabrite
          Name:    Joseph M. Agrabrite
          Title:     Vice President/Manager




    US BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender


By:    /s/ David W. Johnson
                      Name:    David W. Johnson
      Title:     VP & Portfolio Manager
 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Co-Documentation Agent and as a
Lender




By:    /s/ Mark M. Cisz
          Name:    Mark M. Cisz
          Title:      Executive Director


PNC BANK, N.A., as a Lender


By:    /s/ Kirk Seagers
      Name:    Kirk Seagers
      Title:      Vice President




WELLS FARGO BANK ARIZONA, N.A., as a Lender


By:    /s/ G. Paige Maki
      Name:    G. Paige Maki
      Title:      Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT]
 
24

--------------------------------------------------------------------------------

 



Annex I
Commitments


SunTrust
Bank                                                                          
$23,250,000
Wachovia Bank, National Association                                  $17,625,000
Union Bank of California, N.A.                                               
$17,625,000
US Bank, National Association                                              
$17,625,000
JPMorgan Chase Bank, National Association                      $17,625,000
Bank of America,
N.A.                                                               $14,250,000
PNC Bank,
N.A.                                                                          $14,250,000
Wells Fargo Bank Arizona, N.A.                                             
$14,250,000
Comerica
Bank                                                                           
$13,500,000




Totals                                                                                        
$150,000,000









 
25

--------------------------------------------------------------------------------

 



Schedule I
 
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE
 


 


 
 
 
 
Pricing
Level
 
 
 
 
 
Leverage Ratio
 
 
 
 
Applicable Margin
for Eurodollar Loans
 
 
 
 
Applicable Percentage for Facility Fee
I
Less than or equal to 0.20:1.00
0.775%
0.100%
II
Less than or equal to 0.25:1.00 but greater than 0.20:1.00
0.850%
0.150%
III
Less than or equal to 0.30:1.00 but greater than 0.25:1.00
0.925%
0.200%
IV
Greater than 0.30:1.0
1.000%
0.250%








 
26

--------------------------------------------------------------------------------

 
